Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendment filed on 02 February 2020. In the Amendment, claims 1, 2, 4, 7 and 9 were amended, and no claims were cancelled or added. (Claim 8 was previously cancelled.) 
Accordingly, claims 1-7 and 9 are currently pending and have been examined.

Claim Objections
Claim 1 is objected to because of the following informalities:    
Claim 1
- The recitation "said emulated card is capable of …" (claim 1, penultimate line) is not grammatically correct in the context and should be changed to "said emulated card being capable of …"
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"an emulation module";
"at least one administration module";
"at least one communications module"; and
"at least one payment-acquisition module,"
and slightly variant versions of the above, all recited throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2

- The recitation "said means for obtaining" lacks antecedent basis, as it was not previously mentioned. Base claim 1 has been amended and now recites "means for obtaining … and providing …," not merely "means for obtaining …." As best understood, the indicated recitation of claim 2 is intended to refer back to the indicated recitation of claim 1. Accordingly, the recitation "said means for obtaining" (claim 2) should be changed to "said means for obtaining and providing."

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campos et al. (U.S. Patent Application Publication No. 2014/0195425 A1), hereafter Campos. 

Note: the claimed various modules and their means are deemed software for carrying out the recited functionalities; accordingly, where the prior art teaches computerized means to carry out the recited functionalities the prior art also teaches software for doing so, and hence teaches the recited modules and their means.

Regarding Claims 1, 7 and 9
Campos teaches:
(element A) an emulation module emulating at least one physical payment card and providing a corresponding emulated card; (0285, 0296 user's e-wallet enabled smart phone may add an electronic value token to the e-wallet; 0289 this addition of electronic value token may be performed using the "Add a Gift Card" functionality, specifically, by inserting a physical card into a card reader attached to the user's smart phone to enter the card's information into the e-wallet for conversion into an electronic value token (emulated card); accordingly, the e-wallet enabled smart phone includes an emulation module emulating a physical payment card and providing a corresponding emulated (virtual) card)
(element B) a payment device; (0057 user device 14 may be used in transaction with merchant, i.e., user device 14 is/ includes payment device)
(element C) a communications terminal comprising the emulation module and the payment device, wherein said emulation module is integrated into a secured enclosure of said communications terminal; and (Fig 3, user device 14 is communications terminal; see elements A, B)
(element D) a payment card reader connected with or integrated into said communications terminal; (As per element A, 0289, card reader (payment card reader) attached to (connected with) user's smart phone (communications terminal
(element E) wherein: the emulation module comprises means for receiving at least one request coming from at least one administration module installed in said communications terminal; (As per Fig. 9C, 0289, 0276, user selects "Add a Gift Card" prompt displayed in interface screen, and this results in the smart phone adding the card to the e-wallet in the smart phone, i.e., the user's selection caused the emulation functionality (module) of the e-wallet enabled smart phone to receive a request/instruction/command from an administrative functionality (module))
(element F) the payment reader comprises means for reading, from the physical payment card, when said physical payment card is inserted in said payment card reader, at least one piece of data representing the physical payment card, called card data, (As per elements A, D, the card reader has functionality to read (means for reading) the card's information (card data, representing the physical card) when the card is inserted into the reader)
(element G) the emulation module comprises means for obtaining said card data read by the payment card reader, via at least one communications module of the payment device, and providing said corresponding emulated card, (As per elements A, D, F, smart phone emulation functionality (module) obtains the data (read from the physical card by the card reader) via the means communications module of the payment device), and generates an electronic value token corresponding to the physical card (means for providing corresponding emulated card))
(element H) the emulation module comprises means for communicating with at least one payment-acquisition module of said payment device, via the at least one communications module of said payment device, said means for communicating being activated during a payment operation involving said emulated card and requiring at least said card data obtained, and (0292 when the e-wallet is used in a POS transaction (during a payment operation involving the emulated card and requiring the obtained card data), the "Redeem Card" functionality may be automatically invoked (means for communicating with payment-acquisition module via communication module is activated) in order to use the electronic value token to pay for transaction, see also, e.g., 0057, 0068, 0072)
(element I) said emulated card is capable of being involved in a plurality of successive payment operations. (0292 Using the "Redeem Card" functionality, it is possible to use only a portion of the value of the electronic value token during a given transaction and to use a remaining portion of it in a 

Regarding Claim 2
Campos teaches the limitations of base claim 1 as set forth above. Campos further teaches: 
wherein said means for obtaining are activated when said means for receiving receive an installation request sent by said administration module. (As per claim 1, steps E, G)

Regarding Claim 3
Campos teaches the limitations of base claim 1 as set forth above. Campos further teaches:
means for storing at least said card data obtained by the means for obtaining. (Fig. 9C "My Wallet," "Number of cards: 1," "pottery barn" card; 0289 Once a card is added to the wallet, it is stored in the wallet in the smart phone)

Regarding Claim 4
Campos teaches the limitations of base claim 1 as set forth above. Campos further teaches:
wherein said emulation module comprises means for de-installing at least one emulated card, activated at reception, by said means for receiving, of a request sent by the administration module for de-installing said emulated card. emulated card) can be removed from electronic wallet (de-installed); the removal is performed at user request, hence via request from administration functionality (module) in manner corresponding to claim 1, step E, see also claim 1, note)

Regarding Claim 5
Campos teaches the limitations of base claim 1 as set forth above. Campos further teaches:
wherein said means for communicating communicate with said communications module of said payment device according to the ISO 7816 standard. (0023 electronic value token may be prepaid card; use of prepaid card is governed by ISO 7816 standard, (as indicated by "Smart Card Standards," listed on attached Notice of References Cited, Form PTO-892), hence smart phone (and its components) communicate according to ISO 7816 standard when using prepaid cards)
 
Regarding Claim 6
Campos teaches the limitations of base claim 1 as set forth above. Campos further teaches:
wherein said emulation module is integrated into said payment device. (As per claim 1, emulation functionality (module) is included in smart phone (payment device))
Response to Arguments
Regarding the rejections under 35 U.S.C. 112
The Examiner thanks the Applicant for addressing the claim rejections under 35 U.S.C. 112. The previous rejections have been overcome. Applicant's attention is directed to the instant rejections under 35 U.S.C. 112 (and claim objections).

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103
Applicant’s arguments with respect to claims 1-7 and 9 have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further search and consideration, a new ground of rejection is made in view of Campos et al. (U.S. Patent Application Publication No. 2014/0195425 A1), as explained in the body of the Office Action. 


Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. See explanations provided in previous Office Actions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/Examiner, Art Unit 3692                                                                                                                                                                                                        

/ERIC T WONG/Primary Examiner, Art Unit 3692